COXE, Circuit Judge.
The questions herein involved have been carefully considered in the District Court and two opinions have been written. In the first opinion Scotten v. Rosenblum (D. C.) 231 Fed. 357, written by Judge Learned Hánd the bill is carefully analyzed, with the result that he finds it “to be no more than an effort to retry the aetion of the plaintiffs against Rosenblum without the limitations applicable to such relief.” The amended bill was dismissed by Judge Hough, who held that “the substance of this bill is that the plaintiffs are convinced that they have a good cause of action against Samuel and Rosenblum. * * * This bill is brought apparently in order to compel a discovery on the part of both Rosenblum and Samuel. It is not seen what benefit this can be to plaintiffs, except ,as a prelude to a suit against Samuel, for they have sued Rosenblum, and a general judgment has been entered in favor of Rosenblum. That matter is closed.” We have been unable to discover that the amended. bill corrects the defects of the original bill. It is unnecessary to -discuss these questions anew as they have been carefully examined by the District Court and a correct conclusion reached. The decree of the District Court is affirmed with costs.